Title: To James Madison from the Inhabitants of the Michigan Territory, 10 December 1811 (Abstract)
From: Michigan Territory Inhabitants
To: Madison, James


10 December 1811. “Dissatisfactions with the aboriginal inhabitants of these countries, [which] have been for some time engendering,” have “been kindled into an open flame, and their blood with that of the American citizen has stained the plains of the Wabash; the first which has been spilt in the north western territory, under public authority, since the pacification of Greeneville” on 3 Aug. 1795. “We pray the god of peace, in his mercy, to grant that these disasters, so portentous to our country, may spread no farther; and that the forbearance, and moderation of our government, and, at the same time, its firmness, will prevent the conflagration from extending along the whole line of the frontier, from Kaskaskias to Detroit, through the Illinois, Indiana, and Michigan governments.
“We know, however, from … experience, that the savage mind, once fully incensed, once diverted from the pursuit of their ordinary subsistence, once turned upon plunder, once inflamed by the loss of their kindred and friends, once gratified with the taste of blood, is difficult to appease; and as terrible as subtle in vengeance. The horrors of savage belligerence description cannot paint. No picture can resemble the reality. No effort can bring the imagination up to the standard of the fact. Nor sex, nor age, have claims. The short remnant of life, left to the hoary head, trembling with age and infirmities, is snatched away. The tenderest infant, yet imbibing nutrition from the mamilla of maternal love, and the agonized mother herself, alike wait the stroke of the relentless tomahawk. No vestige is left of what fire can consume. Nothing which breathes the breath of life is spared. The animals reared by the cares of civilized man are involved in his destruction. No human foresight can divine the quarter which shall be struck. It is in the dead of the night, in the darkness of the moon, in the howling of the storm, that the demoniac deed is done.”

These anxieties “compel us to approach the fathers of our country, to expose to them the dangers, and weakness of this colonial establishment, and to demand the protection of their parental arm. While our representation is on its wing, and ere our wishes, or your intentions, or the extent of the danger, are capable, at this distant separation, of becoming known, we shall be true to ourselves, and true to you; and all that precaution, united with resolution can effect, we shall endeavor to accomplish. But we confidently trust that inaction or hesitation may prevail no longer; and that effective measures, demanded no less by the solid and permanent interests of the United States, than by our local exposure, will not be delayed.”
“To those whose duty, or whose wish, it may be, to possess themselves of information, at once the most accurate, and the most minute, with respect to the topographical, and statistical relations of this territory, we give a reference, on the one hand, to the surveys of the whole of the settled parts of this country, recently taken, and which are of record in the treasury department; and, on the other, to the enumerations of the inhabitants, which have just been completed, and are of record in the department of state. To generalize this information, and to present it plain and naked to the mind, we will condense the results in few words.” There are “nine principal settlements” in the Michigan Territory: (1) the Miami River; (2) the Raisin River; (3) the Huron River of Lake Erie; (4) the Ecorce River; (5) the Rouge River; (6) the Detroit River; (7) the Huron River of Lake St. Clair; (8) the Sinclair River; (9) the island of Michilimackinac; and (10) various detached settlements.
“From the first to the second, in the order they are enumerated, the distance is thirty two miles. From the second to the sixth thirty six miles. From the sixth to the seventh forty miles. From the seventh to the eighth thirty five miles. From the eighth to the ninth two hundred miles. The total, from one extreme to the other, three hundred forty three miles.
“In the three first the whole population is one thousand three hundred forty souls. The males above sixteen three hundred ninety one. In the four next the whole population is two thousand two hundred twenty seven, males as before five hundred ninety nine. In the two last the whole population is one thousand seventy souls, males as before five hundred three.
“In this territory are two garrisons; one in Detroit, one at Michillimackina. The first has ninety four men, the second seventy nine.
“Of the whole population four-fifths are French, the remainder American, with a small portion of British.
“The whole population of the Territory of Michigan, including French, Americans, and British; settlers, and troops; white, and persons of color; is four thousand seven hundred sixty two.
“In other frontier ⟨countries, the fr⟩ontier is on o⟨ne⟩ side. ⟨It i⟩s also on the extremity. The settlements thicken as you recede from the circumfer⟨ential est⟩ablishme⟨nts.⟩
“In the peculiar manner in which this territory is settled two striking particularities are to be observed.
“First; The whole territory is a double frontier. The British are on one side. The savages on the other.
“Second; Every individual house is a frontier. No one farm is covered by another farm in the rear of it.

“It may therefore be at once conceived, what would be the situation of the people of the territory of Michigan, in a case of determined hostility against them, by the savages. The inhabitants are so dispersed, that to assemble one hundred men, upon any one spot, on a sudden nocturnal notice, is physically impossible; and how are even these one hundred to be induced, in the hours of danger, to relinquish the last pleasure the world can present them, that of dying along with their innocent and helpless families, and to abandon them to certain destruction, under the, perhaps, visionary hope of any where embodying in force adequate to meet an enemy! What shall reduce into concert the exertions of two distinct people, unacquainted with the languages of each other; and who have reason to be divided in the degree of their fear? Is there again a refuge for the helpless in flight? On the south the savages intercept them from their brethren of the States. On the west, on the north, they perfectly surround them. Shall they then lift an eye to the east, throw themselves on the mercy of the british, and will they, or can they, there, find mercy? Will reason sanction the idea; or have past events authorized the hope? And what, lastly, is to be expected from the military? They can, and will, defend themselves. But they will not march out of the walls of their garrison. They have not even men enough to man their works.
“… The essential enquiry which remains is—what is requisite to be done?” The memorialists suggest, first, an increase in the military force “sufficient to man the works, and afford a body to march out, in aid of the militia; a part cavalry”; and, second, additional garrisons on other points of the northwestern frontier, namely “at the intersection of a meridian line from the mouth of the grand au Glaize river with a line of latitude drawn from the head of the river Sinclair, or, which is the same thing, the embouchure or outlet of Lake Huron”; at the mouth of the Wisconsin River as defined by article 11 of the treaty of St. Louis of 3 Nov. 1804; and at “the same latitude as the mouth of the Wisconsin River, on the River Missouri; as soon as legitimate means may be used.
“If peace prevails elsewhere on the frontier, notwithstanding the battle on the Wabash, the increase of the military force before mentioned, the establishment of the subsequent garrisons will, as we conceive, give us protection; and, in that happy event, if we have aught to reproach ourselves with, if we have pressed too hard upon a fugitive people, if we have imposed on one that is ignorant, if, approaching the meridian of our strength, we are becoming indifferent to the happiness, to the rights, of an unfortunate race of mankind, who, notwithstanding any temporary injuries they may be capable of inflicting, are destined to melt away before the irresistible advances of an empire, of whose magnitude, of whose stability, they can have no conception, if we have relinquished the feelings of their ‘father’ before they deprive us of the title, let us not refuse our admiration to the spirit which prompts man to defend his home, his country, to the last hour; let us seasonably retrace our steps; let us hasten to recall sentiments of humanity; let us hasten to render them justice!
“If, on the contrary, pacific exertions have failed, and war and contest prevail, of which your information, notwithstanding our proximity, will be more prompt and authentic than ours; if, at the moment that our dangers and our feelings are announcing in your halls the warm blood of life is yet smoking on your frontier; we know of no reliance, in addition to our own exertions, and the military force to which we have adverted, but detachments of militia from the States of Ohio, Kentucky, New York, and Pennsylvania.
“We need not urge the importance of our country to you. Your interest, your honor compel you to keep it; and, its intermediate protection is, on one side a right, on the other a duty. Prompt effective defence is wisdom. The country once lost, who shall count the lives, or the treasures you must expend to regain it?”
